Citation Nr: 1127133	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  96-29 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic fatigue due to an undiagnosed illness or a medically unexplained multisymptom illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1958 to August 1961 and from June 1991 to January 1992, to include active service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over the claim was subsequently transferred to the RO in Winston-Salem, North Carolina.

This case was previously before the Board in September 2006, at which time the Board denied the Veteran's claim of entitlement to service connection for chronic fatigue due to an undiagnosed illness or a medically unexplained multisymptom illness.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2008, the Court granted a joint motion of the parties, vacated the Board's decision and remanded the case to the Board for action consistent with the joint motion.  In September 2008 and September 2010, the case was remanded for additional development.  The case has now been returned to the Board for further appellate action.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

The Board notes that in the September 2010 remand, the Board directed that the Veteran be afforded a VA examination to determine whether he had chronic fatigue syndrome or whether his complaints of fatigue were attributable to an undiagnosed illness or a medically unexplained multisymptom illness.  A review of the record shows that the Veteran was afforded a VA examination in February 2011.  At that time, it was noted that the Veteran experienced symptoms of chronic fatigue syndrome such as fatigue, malaise, headache, myalgia, and arthralgia.  However, these symptoms were noted to be attributable to the Veteran's diagnosed hepatitis C.  

Additionally, the examiner opined that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  In this regard, the examiner reported that there are many diseases and disorders that can present with chronic fatigue symptoms, including but not limited to depression, HIV/AIDS, hepatitis, malaria, and leukemia.  She reported that the Veteran's records clearly document that he has hepatitis C and chronic depression.  Additionally, the examiner noted that the Veteran presented upon examination as a depressed male who was frustrated with the compensation and pension process.  However, the examiner also reported that the examination failed to reveal evidence that the Veteran experienced jaundice, despite his history of having hepatitis C.  

In an April 2011 statement, the Veteran reported that his hepatitis C was asymptomatic.  Therefore, the Veteran concluded that the symptoms he reported at his February 2011 VA examination could not be attributable to his hepatitis C.  The Veteran further reported that he saw a doctor once a year for a check-up of his hepatitis C and that he has not had any problems since 1996.  The Board notes that the treatment notes described by the Veteran are not currently of record and there is no indication from the record that attempts were ever made to obtain the records.    

The statements by the Veteran indicating that his hepatitis C was asymptomatic are inconsistent with the examiners opinion that the hepatitis C could be what is actually causing the Veteran's symptoms of fatigue, etc.  Additionally, it does not appear that the VA examiner took the Veteran's subjective account into consideration when forming her opinion.   

Additionally, the September 2010 remand also directed that the examiner review the claims file.  A review of the February 2011 VA examination report shows that the examiner indicated that she did not review the Veteran's claims file.  The examiner reported that she only reviewed records through the year 2001.  Additionally, she noted that there were records that were requested, but that when the records arrived they were returned to the provider because they actually belonged to another patient.  There is no indication that the correct records were ever requested.

In sum, the February 2011 VA examiner failed to account for the Veteran's reports that his hepatitis C was asymptomatic and failed to review all pertinent treatment notes prior to forming her opinion.  Therefore, the February 2011 VA examination report is inadequate for adjudication purposes.  

For these reasons, the Board has concluded that the February 2011 VA examination report does not adequately comply with the directives of the September 2010 remand.  The Court has held that RO compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, all pertinent treatment notes should be obtained and the Veteran should be afforded another VA examination.

Finally, the Board notes that further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159 (2010).  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should provide the Veteran and his representative with notice in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice that is in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2. The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include the Veteran's indicated hepatitis C treatment records.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's complaints of fatigue.  The claims files must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner should ascertain the Veteran's work history, including the number of jobs worked simultaneously and the hours worked per week.

In addressing the questions below, the examiner should refer to the following regulatory requirements for a diagnosis of chronic fatigue syndrome:

(a) For VA purposes, the diagnosis of chronic fatigue syndrome requires:

(1) new onset of debilitating fatigue severe enough to reduce the daily activity to less than 50 percent of the usual level for at least six months; and

(2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and

(3) six or more of the following
(i) acute onset of the condition,
(ii) low grade fever,
(iii)  nonexudative pharyngitis,
(iv)  palpable or tender cervical or axillary lymph nodes,
(v) generalized muscle aches or weakness, which are separate and distinct from the symptoms of his service-connected fibromyalgia, 
(vi)  fatigue lasting 24 hours or longer after exercise,
(vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid stage),
(viii) migratory joint pains, 
(ix) neuropsychological symptoms,
(x) sleep disturbance.
  
38 C.F.R. § 4.88a (2010).

Based upon a review of the evidence of record, the clinical examination, and any laboratory tests accomplished, the examiner should state for the record whether there is a 50 percent or better probability that the Veteran has chronic fatigue syndrome under the criteria listed above, or whether there is a 50 percent or better probability that the Veteran's complaints of fatigue are attributable to an undiagnosed illness or a medically unexplained multisymptom illness.  

It is imperative that the physician address the presence or absence of the objective manifestations of chronic fatigue syndrome as set forth in the regulation cited above.  If attributable to an undiagnosed illness or a medically unexplained multisymptom illness, the examiner should specify the objective indications of chronic disability used as a basis to determine that chronic fatigue exists.  All opinions should be supported by reference to the pertinent evidence of record and the clinical evaluation.

The rationale for all opinions expressed must be provided.

4. The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
      
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


